Title: A Roll of the Officers and Soldiers in the Virginia Regiment of 1754, 30 April 1771
From: Washington, George
To: 

 

April 30th 1771

A Roll of the Officers & Soldiers who engagd in the Service of the Colony before the Battle of the Meadows (the 3d day of July 1754)—as taken from the Pay, & Muster Rolls of those times


Officers Names
Rank
Date of their Comns


Joshua Fry
Colonel
Feby 25th
1754


George Washington
Lieutt Colo.
Jany 25
Ditto


George Muse
Major
March 15
Ditto


Adam Stephen
Captain
Feby 25
Ditto


Robert Stobo
Ditto
Mar. 6
Ditto


Andrew Lewis
Ditto
Ditto 8
Ditto


Peter Hog
Ditto
Ditto 9
Ditto


Jacob Vanbraam
Lieutenant
Jany 25
Ditto


George Mercer
Ditto
Feby 25
Ditto


Thomas Wagener
Ditto
Ditto 26
Ditto


John West
Ditto
Ditto 27
Ditto


William Polson
Ditto
Ditto 28
Ditto


John Savage
Ditto
March 9
Ditto


James Towers
Ensign
Jany 25
Ditto


William Bronaugh
Ditto
Mar. 20
Ditto


John Mercer
Ditto
Ditto 26
Ditto


William Peyroune
Ditto
April 20
Ditto


James Craik
Ditto
May 23
Ditto


James Craik
Surgeon
Mar. 7
Ditto


John Carlyle & Depuys Commissarys
Jany 25
Ditto


The above is strictly agreeable to the manner, & time of each Officer’s coming into the Service, as may be seen by the Pay Roll in the Possession of Mr Carlyle, who then acted as Paymaster. Colo. Fry’s death at Fort Cumberland (then Will’s Creek) occasioning the Command to be given to the Lieutt Colo. Sundry other changes took place in Consequence thereof.
   
      
         Thomas Bullett, Willm Wright,
         Servd as Cadets
      
      
         Soldier’s names
         Time of Enlisting
      
      
         [A listing of the soldiers, arranged alphabetically, follows]
      
   
Note—The foregoing contains a List of all the Soldiers which are to be found either upon the Pay Rolls, or Muster Rolls—The Party of Recruits which joind at Wills Creek after the Battle of the Meadows—The Men who receivd the present of a Pistole from the Country as an acknowledgment of their Gallant Behaviour

upon that occasion—and the Detachment which marchd to Augusta sometime after the Defeat. By which (& there appearing to be 350 upon the Roll) it is evident there are many Men (here) Included, that are not entitled (strictly) to a share of the 200,000 acres of Land under Govr Dinwiddies Proclamn & scarce possible that any can be omitted which are—this being carefully attended to least any might be deprivd of their Right by not appearing on the List when they applied to

Go: Washington


The Letter (E) agt each Man’s name signifies his having enter’d his claim.

